DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 10/04/2021, are acknowledged, and have been fully considered.
Claims 1-8 and 11-12 have been canceled.Claims 9-10 and 13-16 are allowed.
Allowable Subject Matter
Claims 9-10 and 13-16 are allowed.
The following is an examiner' s statement of reasons for allowed:
For claims 9 and 16, Al-kadi et al. (U.S. 20210289320) disclose the magnetometer uses the magnetic field of the earth as a reference for estimating the orientation of the IMU in comparison to an absolute coordinate system; Helfrich et al. (U.S. 20170215763) disclose the magnetic field sensor module 110 data from the earth's surface having magnetic field components' value, the software would change its coordinate system from the device coordinate system to the world coordinate system to compare with the world magnetic model to determine the exact location; and Suzuki et al. (U.S. 20170184402) disclose the device-coordinate system may differ from the map-coordinate system due to differences in device orientations with respect to when the map magnetic field readings are made as compared to when the device magnetic field readings are made.  However, none of the prior art, taken in combination or alone, disclose comparing the coordinate data to magnetic field of earth data stored in a database; and depending on the comparing, adjusting the magnetic field of earth data stored in the database and/or mapping of a region comprising the demarcated location. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/27/2021